320 S.W.3d 737 (2010)
Michael MARTIN, Appellant,
v.
CITY OF ST. ANN, and
Missouri Rural Workers' Compensation Insurance, Respondents.
No. ED 94403.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
Rick Barry, St. Louis, MO, for appellant.
Paul D. Huck, St. Louis, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael Martin, the claimant in this workers' compensation action, appeals *738 from the final award of the Labor and Industrial Relations Commission denying compensation. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(4).